ORDER
This matter came before the Court on the joint petition of the Attorney Grievance Commission of Maryland and the Respondent, Edward Bradley, to suspend the Respondent indefinitely from the practice of law.
The Court having considered the petition, it is this 7th day of April, 1998,
ORDERED, by the Court of Appeals of Maryland that the joint petition be, and it is hereby, GRANTED, and the Respondent, Edward Bradley, is suspended indefinitely from the practice of law in the State of Maryland. It is further,
ORDERED that the Clerk of this Court shall strike the name of Edward Bradley from the register of attorneys in this Court and certify that fact to the Clients’ Security Trust Fund and the clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-713 a3.